The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Case
This communication is in response to Applicants 06/27/2022 amendment(s) /response(s) in the Application 17/124,315 by CHAUVIN et al. for “MODIFIED USE OF A GRANT ALLOCATION”, filed on 12/16/2020. The amendment/response to the claims has been entered: 
Claims 1, 9, 16, 18, 21-24 and 26-30 are currently amended. 
Therefore, claims 1-30 are now pending. 
This rejection is FINAL. 


Response to Arguments

Applicant’s arguments, filed on 06/27/2022, with respect to independent claims 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see claim rejections below.

Response to Amendment


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7-8, 15 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stacey et al. (US20160227579A1), hereinafter STACEY.

Regarding claim 1, STACEY teaches A method for wireless communication at a user equipment, comprising: (STACEY, Fig. 1, paragraphs 23-24, teach a wireless communication at a user equipment (UE 124). For convenience, Fig. 1 has been reproduced below:

    PNG
    media_image1.png
    499
    806
    media_image1.png
    Greyscale

receiving a single grant that identifies a resource allocation for a transmission by the user equipment, wherein the resource allocation comprises at least one resource; (STACEY, Fig. 1, paragraphs 23-25, teach the UE 124 receiving a single trigger frame 104 (i.e. single grant) comprising resource units (RU1, RU2…) (i.e. identifies a resource allocation for a transmission by the UE, wherein the resource allocation comprises at least one resource.)
selecting a first allocation that is a subset of the resource allocation of the single grant; (STACEY, Fig. 1, paragraphs 24-26, teach the UE 124 selecting, e.g., RU2 (i.e. a first allocation) that is a subset of RUs in the trigger frame 104 (i.e. that is a subset of the resource allocation of the single grant.)
and sending information to a base station via the first allocation. (STACEY, Fig. 1, paragraphs 26-27, teach the UE 124 sending uplink data (i.e. information) to AP 102 (i.e. base station) via the RU2 (i.e. via the first allocation.)

Regarding claim 7, STACEY teaches the method of claim 1, further comprising: sending at least one indication of the selecting of the first allocation to the base station. (STACEY, Fig. 1, paragraphs 26-27, teach the UE 124 sending uplink data to the AP 102 via the RU2 (i.e. via the first allocation to the base station).) 

Regarding claim 8, STACEY teaches the method of claim 7, wherein the at least one indication indicates at least one of: that the user equipment used only a portion of the at least one resource to send the information, a quantity of resources that the user equipment used to send the information, or a combination thereof. (STACEY, Fig. 1, paragraphs 26-27, teach the UE 124 sending uplink data to the AP 102 via the quantity of resources comprising RU2 (i.e. a quantity of resources that the user equipment used to send the information).)

Regarding claim 15, STACEY teaches the method of claim 7, wherein the at least one indication comprises at least one of a quantity of code block groups (CBGs), a quantity of resource blocks (RBs), a quantity of resource block groups (RBGs), or any combination thereof. (STACEY, Fig. 1, paragraphs 26-27, teach the UE 124 sending uplink data via the RU2 (i.e. a quantity of resource blocks).)

Regarding claim 22, STACEY teaches A user equipment, comprising: a memory comprising processor-executable instructions; and a processor configured to execute the processor-executable instructions and cause the user equipment to: (STACEY, Fig. 1, paragraphs 23-24, teach a wireless communication at a user equipment (UE 124). For convenience, Fig. 1 has been reproduced below:

    PNG
    media_image1.png
    499
    806
    media_image1.png
    Greyscale

 
receive a single grant that identifies a resource allocation for a transmission by the user equipment, wherein the resource allocation comprises at least one resource; (STACEY, Fig. 1, paragraphs 23-25, teach the UE 124 receiving a single trigger frame 104 (i.e. single grant) comprising resource units (RU1, RU2…) (i.e. identifies a resource allocation for a transmission by the UE, wherein the resource allocation comprises at least one resource.)
select a first allocation that is a subset of the resource allocation of the single grant; (STACEY, Fig. 1, paragraphs 24-26, teach the UE 124 selecting, e.g., RU2 (i.e. a first allocation) that is a subset of RUs in the trigger frame 104 (i.e. that is a subset of the resource allocation of the single grant.)
and send information to a base station via the first allocation. (STACEY, Fig. 1, paragraphs 26-27, teach the UE 124 sending uplink data (i.e. information) to AP 102 (i.e. base station) via the RU2 (i.e. via the first allocation.)

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stacey et al. (US20160227579A1), hereinafter STACEY, in view of MATSUDA et al. (US20210105098A1), hereinafter MATSUDA.

Regarding claim 2, although STACEY teaches all the limitations with respect to claim 1 above, STACEY does not describe wherein the at least one resource comprises at least one of a code block group (CBG), a resource block (RB), a resource block group (RBG), or a combination thereof.
MATSUDA in the same field of endeavor teaches wherein the at least one resource comprises at least one of a code block group (CBG), a resource block (RB), a resource block group (RBG), or a combination thereof. (MATSUDA, Fig. 8, steps 101, 103, paragraph 100, teach a DCI comprising a CB or CBG (i.e. at least one of CBG, RB, RBG or a combination).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MATSUDA with the teachings of STACEY to configure the resource as comprising at least one of a code block group (CBG), a resource block (RB), a resource block group (RBG), or a combination thereof. The motivation would be to provide more flexibility and improve system efficiency by controlling code block transmissions (MATSUDA, paragraphs 6-7).

Regarding claim 3, although STACEY teaches all the limitations with respect to claim 1 above, STACEY does not describe wherein the at least one resource comprises at least one code block. 
MATSUDA in the same field of endeavor teaches wherein the at least one resource comprises at least one code block. (MATSUDA, Fig. 8, steps 101, 103, paragraph 100, teach a resource comprising a CB or CBG (i.e. at least one code block).) 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MATSUDA with the teachings of STACEY to configure the at least one resource as comprising at least one code block. The motivation would be to provide more flexibility and improve system efficiency by controlling code block transmissions (MATSUDA, paragraphs 6-7).

Regarding claim 4, STACEY in view of MATSUDA teaches the method of claim 3, further comprising: sending at least one indication that specifies a quantity of the at least one code block in the subset. (MATSUDA, Fig. 8, steps 101, 103, paragraph 100, teach the data transmission 103 notifying the quantity of CBGs which are transmitted e.g. CBG#0-3.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MATSUDA with the teachings of STACEY to send at least one indication that specifies a quantity of the at least one code block in the subset. The motivation would be to provide more flexibility and improve system efficiency by controlling code block transmissions (MATSUDA, paragraphs 6-7). 

Regarding claim 5, STACEY in view of MATSUDA teaches the method of claim 3, further comprising: sending at least one indication that specifies at least one position of the at least one code block in the subset. (MATSUDA, paragraph 211 teaches utilizing a NDI into the grant to notify which CBG among the CBGs included in the TB is for new data (i.e. specifies at least one position).)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of MATSUDA with the teachings of STACEY to send at least one indication that specifies at least one position of the at least one code block in the subset. The motivation would be to provide more flexibility and improve system efficiency by controlling code block transmissions (MATSUDA, paragraphs 6-7).

Claims 6 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Stacey et al. (US20160227579A1), hereinafter STACEY, in view of HWANG et al. (US20190007959A1), hereinafter HWANG.

Regarding claim 6, although STACEY teaches all the limitations with respect to claim 1 above, STACEY does not describe wherein the sending of the information comprises applying puncturing to the at least one resource.
HWANG in the same field of endeavor teaches wherein the sending of the information comprises applying puncturing to the at least one resource. (HWANG, paragraphs 84, 101, 106, teach applying rate matching or puncturing.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HWANG with the teachings of STACEY to applying puncturing to the at least one resource. The motivation would be to more efficiently transmit the size of a payload dynamically (HWANG, paragraph 13).

Regarding claim 23, although STACEY teaches all the limitations with respect to claim 22, STACEY does not describe wherein the processor is further configured to execute the processor-executable instructions and cause the user equipment to: send the information by applying puncturing to the at least one resource.
HWANG in the same field of endeavor teaches wherein the processor is further configured to execute the processor-executable instructions and cause the user equipment to: send the information by applying puncturing to the at least one resource. (HWANG, paragraphs 84, 101, 106, teach applying rate matching or puncturing.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HWANG with the teachings of STACEY to applying puncturing to the at least one resource. The motivation would be to more efficiently transmit the size of a payload dynamically (HWANG, paragraph 13).

Regarding claim 24, STACEY  in view of HWANG teaches the user equipment of claim 23, wherein: the transmission is an uplink transmission; and the puncturing is applied to a physical uplink shared channel (PUSCH). (HWANG, paragraph 80 teaches the puncturing applied to a PUSCH.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HWANG with the teachings of STACEY to configure the puncturing as applied to a physical uplink shared channel (PUSCH). The motivation would be to more efficiently transmit the size of a payload dynamically (HWANG, paragraph 13).

Regarding claim 25, STACEY  in view of HWANG teaches the user equipment of claim 23, wherein: the subset comprises a first subset of the at least one resource; and the puncturing is applied to a second subset of the at least one resource that is different from the first subset. (HWANG, paragraphs 80, 84, 101, 106, teach applying rate matching or puncturing to a specified set of resources.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HWANG with the teachings of STACEY to apply puncturing to a second subset of the at least one resource that is different from the first subset The motivation would be to more efficiently transmit the size of a payload dynamically (HWANG, paragraph 13).

Claims 9-14, 16-18, 21 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stacey et al. (US20160227579A1), hereinafter STACEY, in view of ERICSSON; “TB sizes and UL grant for Msg3”; 3GPP TSG-RAN WG2 #101 R2-1803080; Athens, Greece; February 26-March 2, 2018; 7 pages et al., hereinafter WG2 #101.
Note WG2 #101 has not been attached to the current Office Action because it has been previously made of record.

Regarding claim 9, although STACEY teaches all the limitations with respect to claim 7 above, STACEY does not describe wherein the at least one indication indicates that the user equipment used a lower modulation and coding scheme (MCS) than at least one MCS indicated by the resource allocation to send the information or the at least one indication identifies an MCS value that the user equipment used to send the information.
WG2 #101 in the same field of endeavor teaches wherein the at least one indication indicates that the user equipment used a lower modulation and coding scheme (MCS) than resource MCS indicated by the at least one allocation to send the information or the at least one indication identifies an MCS value that the user equipment used to send the information. (WG2 #101, final paragraph of page 3, page 4, Table 1, Table 2, teach the MCS index for indicating the specified MCS and “provide flexible grant size could be to map different MCS indices to different sets of grant sizes, that is, one MCS index in UL grant would correspond for example to three different grant sizes values… The UE would select and transmit with the TBS that best fits the size of the data in the UL buffer… The MCS index could further indicate the number of repetitions and Rus (for NB-IoT) used.”)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of STACEY to configure the at least one indication as indicating that the user equipment used a lower modulation and coding scheme (MCS) than at least one MCS indicated by the at least one allocation to send the information or the at least one indication identifies an MCS value that the user equipment used to send the information. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 10, although STACEY teaches all the limitations with respect to claim 7 above, STACEY does not describe wherein: the sending of the at least one indication comprises sending the at least one indication via a data block; and the at least one indication indicates whether the data block is used by the user equipment to send the information.
WG2 #101 in the same field of endeavor teaches wherein: the sending of the at least one indication comprises sending the at least one indication via a data block; and the at least one indication indicates whether the data block is used by the user equipment to send the information. (WG2 #101, pages 3-4, Table 1, Table 2, teach transmitting the indication via a block of bits.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of STACEY to send the at least one indication via a data block; and the at least one indication indicates whether the data block is used by the user equipment to send the information. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 11, STACEY in view of WG2 #101 teaches the method of claim 10, wherein the sending of the at least one indication comprises sending the at least one indication at a beginning of the data block. (WG2 #101, pages 3-4, Table 1, Table 2, teach transmitting the indication via a beginning of a block of bits.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of STACEY to send of the at least one indication comprises sending the at least one indication at a beginning of the data block. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 12, STACEY in view of WG2 #101 teaches the method of claim 10, wherein the sending of the at least one indication comprises sending the at least one indication at an end of the data block. (WG2 #101, pages 3-4, Table 1, Table 2, teach transmitting the indication via the ending of a block of bits.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of STACEY to send the at least one indication at an end of the data block. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 13, although STACEY teaches all the limitations with respect to claim 7 above, STACEY does not describe further comprising: receiving another indication that the user equipment is allowed to select an allocation, wherein the selecting of the first allocation is triggered based on the receiving of the other indication. 
WG2 #101 in the same field of endeavor teaches further comprising: receiving another indication that the user equipment is allowed to select an allocation, wherein the selecting of the first allocation is triggered based on the receiving of the other indication. (WG2 #101, page 36, section 2.2 RAN1 LS, teach indicating the grant sizes for the individual grants.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of STACEY to receive another indication that the user equipment is allowed to select an allocation, wherein the selecting of the first allocation is triggered based on the receiving of the other indication. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 14, STACEY in view of WG2 #101 teaches the method of claim 13, further comprising: sending a request to select an allocation, wherein the other indication is received after the request is sent. (WG2 #101, page 6, section 2.2 RAN1 LS, teach indicating to RAN1 that one reserved RAR bit is not needed to be used.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of STACEY to send a request to select an allocation, wherein the other indication is received after the request is sent. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 16, although STACEY teaches all the limitations with respect to claim 7 above, STACEY does not describe wherein: the sending of the information comprises sending the information via a transport block comprising a medium access control (MAC) header; and the at least one indication is sent via the transport block and external to the MAC header. 
WG2 #101 in the same field of endeavor teaches wherein: the sending of the information comprises sending the information via a transport block comprising a medium access control (MAC) header; and the at least one indication is sent via the transport block and external to the MAC header. (WG2 #101, page 6, section 2.2 RAN1 LS, second paragraph, teach “One possibility would also be to use some of the reserved bits in MAC RAR to increase the number of possible grant or TB sizes.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of STACEY to send the information via a transport block comprising a media access control (MAC) header; and the at least one indication is sent via the transport block and external to the MAC header. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 17, although STACEY teaches all the limitations with respect to claim 7 above, STACEY does not describe wherein the at least one indication is sent via a subset of the at least one resource. 
WG2 #101 in the same field of endeavor teaches wherein the at least one indication is sent via a subset of the at least one resource. (WG2 #101, page 6, section 2.2 RAN1 LS, teach indicating to RAN1 that one reserved RAR bit is not needed to be used.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of STACEY to configure the at least one indication is sent via a subset of the at least one resource. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 18, STACEY in view of WG2 #101 teaches the method of claim 17, wherein the at least one indication is sent via a first portion of the subset of the at least one resource that precedes a second portion of the subset of the at least one resource that carries the information. (WG2 #101, page 3, bottom portion of page 3, “The UE would select and transmit with the TBS that best fits the size of the data in the UL buffer, and eNB would do blind detection based on the signaled TBS set.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of STACEY to configure the at least one indication as sent via a first portion of the subset that precedes a second portion of the subset that carries the information. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 21, although STACEY teaches all the limitations with respect to claim 7 above, STACEY does not describe wherein: the grant is for an uplink transmission; and the at least one indication is sent via at least one of uplink control information, a physical uplink control channel (PUCCH), or a combination thereof. 
WG2 #101 in the same field of endeavor teaches wherein: the grant is for an uplink transmission; and the at least one indication is sent via at least one of uplink control information, a physical uplink control channel (PUCCH), or a combination thereof. (WG2 #101, page 6, section 2.2 RAN1 LS, teach using the PUSCH to transmit uplink control information.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of STACEY to configure the grant is for an uplink transmission; and the at least one indication is sent via at least one of uplink control information, a physical uplink control channel (PUCCH), or a combination thereof. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 26, although STACEY teaches all the limitations with respect to claim 22 above, STACEY does not describe the processor is further configured to execute the processor-executable instructions and cause the user equipment to determine that the information can be sent using less than the at least one resource; and the selection of the first allocation is triggered based on the determination. 
WG2 #101 in the same field of endeavor teaches the processor is further configured to execute the processor-executable instructions and cause the user equipment to determine that the information can be sent using less than the at least one resource; and the selection of the first allocation is triggered based on the determination. (WG2 #101, page 3, bottom portion of page 3, “The UE would select and transmit with the TBS that best fits the size of the data in the UL buffer, and eNB would do blind detection based on the signaled TBS set.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of STACEY to determine that the information can be sent using less than the at least one resource; and the selection of the first allocation is triggered based on the determination.  The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 27, STACEY in view of WG2 #101 teaches the user equipment of claim 26, wherein: the processor is further configured to execute the processor-executable instructions and cause the user equipment to determine a minimum number of resources to send the information; and the selection of the first allocation is based on the determination of the minimum number of resources. (WG2 #101, page 3, bottom portion of page 3, “The UE would select and transmit with the TBS that best fits the size of the data in the UL buffer, and eNB would do blind detection based on the signaled TBS set.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of STACEY to determine a minimum number of resources to send the information; and the selection of the first allocation is based on the determination of the minimum number of resources. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 28, although STACEY teaches all the limitations with respect to claim 22 above, STACEY does not describe the processor is further configured to execute the processor-executable instructions and cause the user equipment to determine that transmit power of the user equipment is limited; and the selection of the first allocation is triggered based on the determination. 
WG2 #101 in the same field of endeavor teaches the processor is further configured to execute the processor-executable instructions and cause the user equipment to determine that transmit power of the user equipment is limited; and the selection of the first allocation is triggered based on the determination. (WG2 #101, 2.1 Flexible uplink resource allocation, paragraph bridging pages 2-3, teach reaching UEs in very bad coverage.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of STACEY to determine that transmit power of the user equipment is limited; and the selection of the first allocation is triggered based on the determination. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 29, although STACEY teaches all the limitations with respect to claim 22 above, STACEY does not describe the processor is further configured to execute the processor-executable instructions and cause the user equipment to determine that a lower modulation and coding scheme (MCS) than at least one MCS indicated by the at least one allocation should be used for sending the information; and the selection of the first allocation is triggered based on the determination. (WG2 #101, pages 3-4, Table 1, Table 2, teach the MCS index for indicating the specified MCS.)
WG2 #101 in the same field of endeavor teaches the processor is further configured to execute the processor-executable instructions and cause the user equipment to determine that a lower modulation and coding scheme (MCS) than at least one MCS indicated by the at least one allocation should be used for sending the information; and the selection of the first allocation is triggered based on the determination. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of STACEY to determine that a lower modulation and coding scheme (MCS) than at least one MCS indicated by the at least one allocation should be used for sending the information; and the selection of the first allocation is triggered based on the determination. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Regarding claim 30, although STACEY teaches all the limitations with respect to claim 22 above, STACEY does not describe wherein the processor is further configured to execute the processor-executable instructions and cause the user equipment to: receive a modulation and coding scheme (MCS) table; and use a subset of the MCS table for the selection of the first allocation. 
wherein the processor is further configured to execute the processor-executable instructions and cause the user equipment to: receive a modulation and coding scheme (MCS) table; and use a subset of the MCS table for the selection of the first allocation. (WG2 #101, pages 3-4, Table 1, Table 2, teach the MCS index for indicating the specified MCS.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of WG2 #101 with the teachings of TIRRONEN to receive a modulation and coding scheme (MCS) table; and use a subset of the MCS table for the selection of the first allocation. The motivation would be to increase spectral efficiency and reduce UE power consumption (WG2 #101, page 3, section 2.1, paragraph 3).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stacey et al. (US20160227579A1), hereinafter STACEY, and further in light of Hessler et al. (US20160226690A1), hereinafter HESSLER.

Regarding claim 19, although STACEY teaches all the limitations with respect to claim 7 above, STACEY does not describe wherein the at least one indication comprises a demodulation reference signal (DMRS).
HESSLER in the same field of endeavor teaches wherein the at least one indication comprises a demodulation reference signal (DMRS). (HESSLER, paragraphs 38-40, teach transmitting an indication via DMRS).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HESSLER with the teachings of the modified invention, as described above, to configure the indication as a DMRS. The motivation would be to reduce resources consumed by extra overhead (HESSLER, paragraphs 10-11). 

Regarding claim 20, STACEY in view of HESSLER teaches the method of claim 19, wherein the DMRS is sent via a subset of the at least one resource. (HESSLER, paragraph 38 teaches that UE selects an alternative usage for uplink data by selecting a lower number of PRBs than assigned.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of HESSLER with the teachings of the modified invention, as described above, to configure the DMRS is sent via a subset of the at least one resource. The motivation would be to reduce resources consumed by extra overhead (HESSLER, paragraphs 10-11).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALLI Z BUTT whose telephone number is (571)272-5822.  The examiner can normally be reached on 9:00 AM - 5.30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES JIANG can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WALLI Z. BUTT
Primary Examiner
Art Unit 2412



/WALLI Z BUTT/Examiner, Art Unit 2412